*1028Appeal "by plaintiff dismissed, without costs, upon the ground that the question certified is not decisive of the correctness of the order appealed from since it appears from such order that the decision of the Appellate Division was based in part upon an exercise of discretion (Evadan Realty Corp. v. Patterson, 297 N. Y. 732; Cohen and Karger, Powers of the New York Court of Appeals, pp. 375-377). Appeal by defendants dismissed, without costs, upon the ground that it is taken without permis-. sion of the Appellate Division from an order that is not final (Maryland Cas. Co. v. Roebling’s Sons Co. of N. Y., 266 N. Y. 610).